DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10, 11-13, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20030028873) to (Lemmons) in view of (PGPUB: 20130019262) to (Bhatia).
Regarding claim(s) 1, 11,  Lemmons teach extracting structural metadata and
contextual features from media file, wherein the media file is for performance in an Internet protocol (IP) based medium, analyzing structural metadata and contextual features for an understanding of characteristics associated with the media file,  identifying a media content environment from the characteristics associated with the media file,  selecting an advertisement asset from a storage of assets, wherein the selection is based on: content included in the media file, wherein the selected advertisement asset includes a correlation to the structural metadata and contextual features of the media file, the media content environment, and rules with respect to a native content integration correlating with the performance of the selected advertisement asset in the media content environment; processing dynamic rules for asset formatting of the selected advertisement asset, and integrating and distributing the advertisement asset into the media content environment. (Lemmons Fig 1, 2, 3A, 5A, P 31-36, 38, 46-48, 56, 77, 79 web address for the product being advertised, such as pizza ordering,  ads stored within a server or database, web TV, internet service provider). 
	Lemmons fail to specifically teach digital media file. 
	Bhatia teach in digital media file. (Figs 1-7, P. 86, 112, 113, 115, 129,  132, 136, 219, 221, 224, 232-233, 246, 293-294, 319, displaying TV content and sync Ads with the content, digital ads, files, digital signal processors, digital STB)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmons by utilizing in digital media file as taught by Bhatia in order to interact with the TV without even touching it.

Regarding claim(s) 2, 12, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the digital media content environment, the advertisement asset.
Bhatia further teach identifying by an event listener controlled by processor, a triggering event within media content environment, and integrating advertisement asset into digital media file in response to the triggering event. (P. 232, the portion of the system that determines if trigger is needed reads on event listener)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmons in view of Bhatia by identifying by an event listener controlled by processor, a triggering event within media content environment, and integrating advertisement asset into digital media file in response to the triggering event as taught by Bhatia in order to interact with the TV without even touching it.

Regarding claim(s) 3, 13, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the digital media content environment, the integrated advertisement asset.
Lemmons further teach inserting an adjunct window displaying integrated advertisement asset, wherein adjunct window is displayed concurrently with media file. (Fig. 1, P. 44, displaying the order form on the corner of the main content)

Regarding claim(s) 5, 15, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the digital media content environment, the triggering event, the advertisement asset.
Lemmons further teach triggering event is based on criteria specified by a media provider or within a file of advertisement asset. (Fig. 1-7, P. 44, 86, 112, 113, 115, 129,  132, 136, 219, 221, 224, 232-233, 246, 293-294, 319, displaying ads by a specific pizza maker while main content has a pizza box on the screen, or football team on a foot ball field)

Regarding claim(s) 6, 16, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the step of integration and distribution of the advertisement asset, the digital media content environment, the digital media file, the computer processor
Lemmons further teach identifying by a triggering event within digital media content environment, identifying a type of user action associated with triggering event, identifying a rule associated with type of user action, distributing advertisement asset into digital media player in a display format dependent on rule identified with type of user action, wherein display format is different based on rule identified. (Fig. 1-2, 3A, P. 9, 43-45, 47, 50-51, 53-55, 57, displaying addition information a certain way after user activate specific ad shown within content, the portion of the system that determines if trigger is needed reads on event listener)

Regarding claim(s) 7, 17, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the digital media content environment, the advertisement asset, the type of user action.
Bhatia further teach scrolling through digital media file. (P. 312, interaction interface elements such as scrollers,  facilitate access, capabilities, operation, and display of data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmons in view of Bhatia by scrolling through digital media file as taught by Bhatia in order to interact with the TV without even touching it.

Regarding claim(s) 10, 20, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the step of integration and distribution of the advertisement asset, the digital media content environment, the digital media file.
Lemmons further teach integration and distribution of advertisement asset occurs at varying points in time during a performance of media file, and more than one advertisement asset is integrated and distributed into the digital media content environment during performance of media file. (Fig. 1-2, 4A-4B, 5A-5C, 6A-6B, P. 44, 50-51, 53-55, 86, 112, 113, 115, 129,  132, 136, 219, 221, 224, 232-233, 246, 293-294, 319, displaying ads such a soda labels and tattoos during the different screens, or football team on a football field)
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20030028873) to (Lemmons) in view of (PGPUB: 20130019262) to (Bhatia) in view of (US PGPUB: 20160119694) to (An).
Regarding claim(s) 4, 14, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the digital media content environment, the integrated advertisement asset.
Lemmons in view of Bhatia fail to specifically teach resizing a main window displaying media file as adjunct window is inserted. 
An teach resizing a main window displaying media file as adjunct window is inserted. (Fig. 18, P.299-300, resize main content to the upper left, while ads go on the right bottom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmons in view of Bhatia by resizing a main window displaying media file as adjunct window is inserted as taught by An in order to have enhanced service provided from broadcast receiving devices to be available.

Claim(s) 8, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20030028873) to (Lemmons) in view of (PGPUB: 20130019262) to (Bhatia) in view of (US PGPUB: 20160100215) to (Di Bernardo).
Regarding claim(s) 8, 18, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the digital media content environment, with the display of the advertisement asset.
Lemmons in view of Bhatia fail to specifically teach identifying whether a criteria associated with display of advertisement asset has been met within digital media content environment, and persisting display of advertisement asset within digital media content environment until a rule based on user interaction with digital media content environment has been fulfilled. 
Di Bernardo teach identifying whether a criteria associated with display of advertisement asset has been met within digital media content environment, and persisting display of advertisement asset within digital media content environment until a rule based on user interaction with digital media content environment has been fulfilled. (P. 28 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmons in view of Bhatia by identifying whether a criteria associated with display of advertisement asset has been met within digital media content environment, and persisting display of advertisement asset within digital media content environment until a rule based on user interaction with digital media content environment has been fulfilled as taught by Di Bernardo in order to efficiently delivering interactive trigger events.

Claim(s) 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20030028873) to (Lemmons) in view of (PGPUB: 20130019262) to (Bhatia) in view of (US PGPUB: 20160119694) to (An) in view of (PGPUB: 20190342607) to (Major) in view of (US PGPUB: 20020087403) to (Meyers)

Regarding claim(s) 9, 19, Lemmons in view of Bhatia teach the method, the computer processor, the computer program product, the particular advertisement asset in the digital media environment.
Lemmons in view of Bhatia fail to specifically teach logging, in association with a display of a particular advertisement asset, a number of times the particular advertisement asset was displayed, generating a quality of display metric for the particular advertisement asset, wherein the metric is used to determine an overall ad exposure for the particular advertisement asset in the digital media environment.
Major teach logging, in association with a display of a particular advertisement asset, a number of times the particular advertisement asset was displayed, generating a quality of display metric for the particular advertisement asset, wherein the metric is used to determine an overall ad exposure for the particular advertisement asset in the digital media environment. (P. 21, 43, 61, 71, 78, 81, number of times ad is viewed and exposure to the ads viewers have).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmons in view of Bhatia by logging, in association with a display of a particular advertisement asset, a number of times the particular advertisement asset was displayed, generating a quality of display metric for the particular advertisement asset, wherein the metric is used to determine an overall ad exposure for the particular advertisement asset in the digital media environment as taught by Major in order to reliably identify and refresh advertisements in television programming even after the content has been broadcast.
Lemmons in view of Bhatia in view of Major fail to specifically teach a number of total pixels used in display of advertisement asset, and an aggregated duration of display time.
Meyers teach a number of total pixels used in display of advertisement asset, and an aggregated duration of display time. (P. 33, 38-39, total number of pixels displayed, and length of time ad is displayed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lemmons in view of Bhatia in view of Major by a number of total pixels used in display of advertisement asset, and an aggregated duration of display time as taught by Meyers in order to provide a system for providing discretionary viewing control in displaying data.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421